—Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered August *1837, 2000, convicting defendant, after a jury trial, of four counts of grand larceny in the fourth degree and three counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The detective’s actions in placing the stolen wallet and the victim’s driver’s license onto a table where defendant was sitting and waiting to be questioned, while the detective briefly conversed with other officers about locating the victim, were incidental to processing the arrest and did not constitute interrogation or its functional equivalent (compare People v Ferro, 63 NY2d 316, 322). Defendant knew that the police had recovered the wallet after an officer saw him drop it as he was being apprehended. Further, there was no likelihood that defendant would have considered the wallet or the discovery of another person’s driver’s license inside it to be so surprising or damaging as to persuade him to make incriminating statements. Moments later, and before defendant made any statement, the detective properly gave Miranda warnings. It was only after those warnings that any actual questioning or its equivalent took place, and defendant’s subsequent inculpatory statements were voluntarily given (see People v Vasquez, 235 AD2d 322, affd 90 NY2d 972). Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.